RESOLUCIÓN
Al amparo de nuestro poder inherente para regular la admisión y el ejercicio de la abogacía, se enmienda la Regla 1(a)(2) y (a)(3) del Reglamento de la Comisión de Reputa-ción para el Ejercicio de la Abogacía, 4 L.P.R.A. Ap. XVII-C.
Se enmienda la Regla 1 para que disponga lo siguiente:

Regla 1. Comisión de Reputación

(a) Miembros.—
(2) Nombramiento. — Los miembros de la Comisión serán nombrados por el Tribunal por los términos siguientes: el Pre-sidente o la Presidenta será nombrado por un término de cinco (5) años y los seis (6) miembros asociados por términos de uno, dos, tres o cuatro años. De allí en adelante, los nombramientos serán por términos de cinco (5) años cada uno. Los miembros ocuparán sus cargos hasta que sus sucesores o sucesoras sean nombrados o mientras gocen de la confianza del Pleno del Tribunal. De ocurrir alguna vacante, el tribunal nombrará el sucesor o la sucesora por el resto del término para el cual fue nombrada la persona que produjo la vacante.
(3) Requisitos. — El Presidente o la Presidenta y por lo menos cinco (5) de los seis (6) miembros asociados de la Comi-sión, excepto por lo que más adelante se provee, deberán estar admitidos o admitidas a ejercer la profesión de abogado o abo-gada en Puerto Rico, tener por lo menos cinco (5) años de ex-periencia en el ejercicio de la abogacía y gozar de buena reputación. El otro miembro asociado o la otra miembro aso-ciada podrá ser un representante o una representante del in-terés público, sin otros requisitos que los de ser mayor de edad y persona de buena reputación y no ser abogado o abogada.

Estas enmiendas entrarán en vigor inmediatamente. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Den-*236ton, la Jueza Asociada Señora Fiol Matta y la Juez Aso-ciada Señora Rodríguez Rodríguez no intervinieron.
(.Fdo.) Larissa Ortiz Modestti

Secretaria del Tribunal Supremo Interina